Citation Nr: 9900483	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-39 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected ulnar nerve palsy, right (major) forearm 
and hand, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected status post Putti Platt stabilization 
procedure, right (major) shoulder, currently rated as 
20 percent disabling.

3.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to 
January 1978.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied an 
increased disability rating, in excess of 30 percent, for the 
appellants service-connected ulnar nerve palsy, right 
(major) forearm and hand, and granted an increased disability 
rating of 20 percent, effective February 1996, for the 
appellants service-connected status post Putti Platt 
stabilization procedure, right (major) shoulder.  

During the pendency of this appeal, the appellant filed a 
claim for service connection of a cervical spine disorder.  
In March 1998, the RO issued a rating decision that denied 
this claim.  Thereafter, the appellant filed a timely notice 
of disagreement and the RO issued a statement of the case.  
Comments by the veteran's representative on VA Form 646 
submitted in August 1998 are construed as a substantive 
appeal.




REMAND

A.  Claims for Increased Disability Ratings 

The veteran contends, in essence, that his service-connected 
ulnar nerve palsy, right (major) forearm and hand, and his 
service-connected status post Putti Platt stabilization 
procedure, right (major) shoulder, warrant disability ratings 
in excess of those currently assigned.  Specifically, the 
veteran claims that he is experiencing pain and a reduced 
range of motion in his right shoulder, and that he has 
increased numbness and functional loss in his right forearm 
and hand.

The VA has a duty to assist the veteran once his claims are 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claims for increased ratings in this case are 
shown to be well grounded, but the duty to assist him in 
their development has not yet been fulfilled.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased disability 
rating).

The RO most recently considered the veterans two claims for 
increased disability ratings in a supplemental statement of 
the case, dated February 1998.  That same month, the veteran 
filed a statement, VA Form 21-4138, requesting that the RO 
retrieve his current medical treatment records and reconsider 
these two issues.   In April 1998, additional medical 
records, dated October 1997 through March 1998, were received 
from the VA medical center in Jackson, Mississippi.  The RO 
has not considered this evidence as it may apply to the 
veterans claims for increased disability ratings.  Since no 
waiver of consideration of this additional evidence by the RO 
has been received, the Board must remand this matter to the 
RO for review and preparation of a Supplemental Statement of 
the Case.  See 38 C.F.R. § 20.1304(a)(c) (1998).

In September 1997, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that the severity of his 
service-connected ulnar nerve palsy, right (major) forearm 
and hand, and his service-connected status post Putti Platt 
stabilization procedure, right (major) shoulder, had 
increased dramatically since his most recent VA examinations 
in March 1996.  Specifically, the veteran testified that he 
is experiencing increased pain and a reduced range of motion 
in his right shoulder.  He also reported that his ulnar nerve 
palsy, right (major) forearm and hand, is manifested by 
increased numbness and functional loss.  

Where the record does not satisfactorily reveal the current 
state of the claimants disabilities, fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995).  
Accordingly, the Board concludes that an additional VA 
orthopedic and neurological examination of the veterans 
service-connected ulnar nerve palsy, right (major) forearm 
and hand, and his service-connected status post Putti Platt 
stabilization procedure, right (major) shoulder, is needed.

B.  Claim for Service Connection of a Cervical Spine Disorder

The veteran also contends, in essence, that service 
connection is warranted for a cervical spine disorder.  He 
alleges that he incurred an injury to his cervical spine 
after falling off of a ladder during his active duty service.  
He claims that this was the same incident in which he 
originally injured his service-connected right shoulder.  He 
also alleges that he injured his cervical spine by falling 
off the back of an armored personnel carrier while stationed 
in Stuttgart, Germany.

The Board notes that the veterans service medical records 
have been retrieved and they appear to be complete.  A review 
of these records, however, revealed no complaints of or 
treatment for a cervical spine disorder.

D. Malloy, M.D, submitted a medical opinion, dated August 
1997.  In this opinion, Dr. Malloy noted that the veteran had 
had been a patient of his for the past year with symptoms 
related to cervical disc degeneration and herniation.  Dr. 
Malloy noted that the veteran indicated to me that he hurt 
his shoulder in the 1970s while on active duty.  At the time 
he also injured his neck and did complain of neck stiffness 
and decreased range of motion.  Dr. Malloys opinion then 
concluded that the veterans neck injury is likely to have 
occurred at the same time as his shoulder injury.  He has had 
progressive problems with the neck requiring two 
operations.  Unfortunately, Dr. Malloys opinion does not 
refer to any evidence other than the veterans own statements 
which were considered or reviewed by Dr. Malloy in making 
this opinion.  

A physicians opinion based upon a laymans account of an 
illness from many years previously and otherwise 
uncorroborated by competent medical evidence of record can be 
no better than the veterans bare contentions.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993);  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  When the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  After a thorough review 
of the appellants claims file, the Board concludes that a 
medical opinion regarding the etiology of the veterans 
cervical spine disorder is necessary to make an informed 
decision in this matter.

Conclusion

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him during the pendency of this 
appeals relating to his cervical spine 
disorder, his service-connected ulnar 
nerve palsy, right (major) forearm and 
hand, and his service-connected status 
post Putti Platt stabilization procedure, 
right (major) shoulder.  After obtaining 
any necessary authorizations, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran, which have not been previously 
secured.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current extent of his 
service-connected ulnar nerve palsy, 
right (major) forearm and hand, and his 
service-connected status post Putti Platt 
stabilization procedure, right (major) 
shoulder.  The VA examiner must also 
provide an opinion regarding the etiology 
of the veterans current cervical spine 
disorder.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including X-rays, etc., 
which the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of any 
right wrist disorder, right forearm 
disorder and right shoulder disorder 
found to be present.  The orthopedist 
should provide complete rationale for all 
conclusions reached.  The examiner is 
specifically directed to the following 
areas:

a.  Pain on Motion/Functional Loss.  
The examiner should provide complete 
and detailed discussion with respect 
to any weakness; instability; 
effusion; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veterans 
pain on the function and movement of 
his right wrist, right forearm and 
right shoulder.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); See 
38 C.F.R. § 4.40 (1998) (functional 
loss may be due to pain, supported 
by adequate pathology).  

b.  Range of Motion.  The examiner 
should expressly provide the ranges 
of motion of: (1) the right wrist, 
in degrees, for dorsiflexion, palmer 
flexion, radial deviation and ulnar 
flexion, and (2) the right shoulder, 
in degrees, for flexion, abduction, 
external rotation, and internal 
rotation.
The examiner should also indicate 
the normal range of motion for the 
areas tested and how the veterans 
range of motion deviates from these 
norms.  If the right wrist is found 
to be ankylosed, the report should 
state this conclusion, as well as 
the angle in degrees in which the 
wrist is ankylosed.

After reviewing the veterans claims 
file, including his service medical 
records and his post service medical 
records, the examiner should offer his or 
her opinion on the following:  

Whether it is more likely than not 
that the veterans current cervical 
spine disorder is a result of injury 
during his active duty service from 
January 1975 through January 1978.  

If the veterans cervical spine 
disorder is not shown to have 
originated during the veterans 
active duty service, the examiner 
should indicated whether it is more 
likely than not that the severity of 
the veterans cervical spine 
disorder has increased as a result 
of the veterans service-connected 
ulnar nerve palsy, right (major) 
forearm and hand, and his service-
connected status post Putti Platt 
stabilization procedure, right 
(major) shoulder. See Allen v. 
Brown, 7 Vet. App. 439 (1995). 

3.  The veteran should also be scheduled 
for a VA neurological examination to 
determine the nature and extent of his 
service-connected ulnar nerve palsy, 
right (major) forearm and hand, and his 
service-connected status post Putti Platt 
stabilization procedure, right (major) 
shoulder.  The current manifestations of 
these conditions should be fully 
described in the examiners report.  For 
any ulnar nerve damage found, the 
examiner should state whether such 
disability is best characterized as 
complete paralysis ("griffin claw" 
deformity, due to flexor contraction of 
the ring and little fingers; very marked 
atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of 
extension of the ring and little fingers; 
evidence that the veteran cannot spread 
the fingers (or reverse), cannot adduct 
the thumb; flexion of the wrist is 
weakened), or incomplete paralysis.  If 
there is incomplete paralysis, then the 
examiner should state whether such 
paralysis is best characterized as mild, 
moderate, or severe.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

5.  The RO should readjudicate the 
veterans claims remaining on appeal.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claims, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 2 -
